On Petition for Reinstatement.
The petition for reinstatement to the practice of law is granted on the condition that petitioner, Terrance A. McConnell, make full restitution in the sum of $3,750 to Loretta Campbell prior to his taking the oath of office and this court’s issuing the order of reinstatement.
(For earlier case, see Cincinnati Bar Assn. v. McConnell [1981], 68 Ohio St. 2d 60, 22 O.O. 3d 263, 428 N.E. 2d 414.)
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.